UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedJanuary 31, 2010 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from[] to[] Commission file number333-127143 JAMMIN JAVA CORP. (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8350 Wilshire Blvd (Address of principal executive offices) (Zip Code) Nevada EIN: 264204714 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Issuer's telephone number323-556-0746 Securities registered pursuant to Section 12(b) of the Act: Title of each class None Name of each exchange on which registered N/A Securities registered pursuant to Section 12(g) of the Act: Common Shares, par value $0.001 (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting companyX Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked prices of such common equity, as of a specified date within 60 days.(See definition of affiliate in Rule 12b-2 of the Exchange Act.) There is no public trading market for our common shares in the United States or elsewhere. Based on the last sale price of our shares of $0.10, our aggregate market value is $569,000. State the number of shares outstanding of each of the issuer's classes of equity stock, as of the latest practicable date. 98,910,594 common shares issued and outstanding as of May 17,2010 Transitional Small Business Disclosure Format (Check one):Yes [];No [X]. Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[X]No[ ] PART I Item 1. Description of Business. This annual report contains forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as” may", "should", "expects", "plans”,” anticipates", "believes", "estimates”,” predicts", "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled "Risk Factors”, that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars. All references "common shares” refer to the common shares in our capital stock. As used in this annual report, the terms "we", "us”,” our", and "Jammin Java" mean Jammin Java Corp. Business History Marley was incorporated on September 27, 2004 under its former name “Global Electronic Recovery Corp.” Our resident agent is Empire Stock Transfer of Nevada located at 2470 Saint Rose Parkway, Suite 304 Henderson, Nevada. Prior to the February 25, 2008, we were engaged in the recycling of electronic waste in the city of Los Angeles, California.We commenced limited operations including a feasibility study and the search for an appropriate facility location. We also joined various recycling organizations to assist in the marketing of our recycling facility.As our management conducted due diligence on the electronic waste recycling industry, management realized that this industry did not present the best opportunity for our company to realize value for our shareholders.In an effort to substantiate shareholder value, Marley Coffee then sought to identify, evaluate and investigate various companies and compatible or alternative business opportunities with the intent that, should the opportunity arise, a new business be pursued. On February 5, 2008 we incorporated a subsidiary named Marley Coffee Inc.On February 25, 2008 we changed our name from” Global Electronic Recovery Corp." to "Marley Coffee Inc." when we merged our subsidiary, Marley Coffee Inc., into our company. Our common stock will be quoted on the NASD Over-the-Counter Bulletin Board under the new symbol "MYCF" effective at the opening of the market on March 7, 2008. Effective July 13, 2009, we changed our name from "Marley Coffee Inc." to “Jammin Java Corp.” when we merged our subsidiary, Jammin Java Corp., into our company. Our common stock was quoted on the NASD Over-the-Counter Bulletin Board under the new symbol "JAMN" effective at the opening of the market on September 17, 2009. -3- Current Business Operations Jammin Java In February 2008, we decided to pursue the business of premium roasted coffee to take advantage of the consumer awareness and significant trend toward packaged ground premium and super premium coffees with new Marley Coffee branded entries to the category.We also intend to develop a share of the category and create a leadership position by capitalizing on the success of the Marley namewith our new brandand franchise while usingJamaican Blue Mountain as the flagship item.The brand will be “Jammin Java” by Rohan Marley. In addition, we intend to use this opportunity to take advantage of this strong increase in consumer demand by stepping forward and combining name, music and quality coffees to generate interest. We also intend to produce our own premium organic coffee on the farmland we lease in the Blue Mountain region of Jamaica. Our goal is to manage the Marley Coffee Farm in a manner that ensures economic viability, optimal yields and unrivaled product quality while maintaining the environmental integrity of the ecosystem incompliance with international organic standards. To achieve our objectives, we will do the following: 1. Develop and implement a sustainable fertility management program compliant with international organic standards. 2. Develop and implement a sustainable pest management program compliant with international organic standards. 3. Continually review and adjust the installed system for the management of our human and financial resources 4. Continue the resuscitation of existing coffee trees and restoration of location-specific optimal planting density 5. Conduct research into sustainable organic agronomic practices and novel marketable coffee blends 6. Identify and outsource suitable local pulping and roasting facilities with the intent to construct and install washing, pulping and roasting mechanism that is compliant to international organic standards on site. 7. Identify and facilitate the sale of secondary cash crops on the local market Our administrative office is located at 375 South Fairfax Avenue Suite #321, Los Angeles California, USA 90036, telephone (323) 316-3456 and our registered statutory office is located at 2470 Saint Rose Parkway, Suite 304 Henderson, Nevada 89074. Our fiscal year end is January 31. Product Research and Development We do not anticipate that we will expend any significant funds on research and development over the twelve months ending January 31, 2011. Employees Currently, wehave no employees other than our officers.We do not have employment contracts with our officers. We are not a party to any collective bargaining agreements. We have not entered into any employment agreements with any of our executives. We anticipate that we will enter into employment agreements without officers when, and if, our revenue production justifies such agreements. We do not currently anticipate that we will hire any employees in the next three months, unless we successfully raise funds necessary to implement our business plan. From time-to-time, we anticipate that we will also use the services of independent contractors and consultants to support our business development. We believe our future success depends in large part upon the continued service of our senior management personnel and our ability to attract and retain highly qualified technical and managerial personnel. -4- Purchase or Sale of Equipment We intend to purchase some equipment to operate our business.We anticipate such expenditures to be approximately $5,000. RISK FACTORS Much of the information included in this quarterly report includes or is based upon estimates, projections or other "forward-looking statements". Such forward-looking statements include any projections or estimates made by us and our management in connection with our business operations. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions, or other future performance suggested herein. We undertake no obligation to update forward-looking statements to reflect events or circumstances occurring after the date of such statements. Such estimates, projections or other "forward-looking statements” involve various risks and uncertainties as outlined below. We caution readers of this annual report that important factors in some cases have affected and, in the future, could materially affect actual results and cause actual results to differ materially from the results expressed in any such estimates, projections or other "forward-looking statements". In evaluating us, our business and any investment in our business, readers should carefully consider the following factors. We have no operating history and have maintained losses since inception that we expect to continue into the future. If the losses continue we may go out of business. We haveno experience in the proposed line of business, certifications, current customers, or negotiations or agreements with any processing centers or refurbishes We were incorporated in September 27, 2004 and only just recently began commencing a new business plan. We have only just completed our business plan to grow and roast our own and third party organic coffee. We have not realized any revenues to date. We have no operating history upon which an evaluation of our future success or failure can be made. There is a net loss since inception of $423,591 and also an accumulated deficit of $423,591. We expect to incur losses for the foreseeable future; therefore, we may not be able to achieve profitable operations and we may not even be able to generate any revenues. We will encounter difficulties as an early stage company in the rapidly evolving and highly marketed recycling end of life electronic industry. Therefore, the revenue and income potential of our business model is unproven. We face substantial competition from established and new companies in our industry. If we are unable to compete with these companies our proposed business will fail. We face intense competition from established coffee growers and roasters. We may not be able to compete effectively with these companies now or in the future. Many of our potential competitors have significantly greater financial, marketing, technical and other competitive resources, as well as greater name recognition, than we have. As a result, our competitors may be able to adapt more quickly to changes in consumer requirements or may be able to devote greater resources to the promotion and sale of their services. We may not be able to compete successfully with our potential and existing competitors. In addition, competition could increase if new companies enter the market or if existing competitors expand their services. An increase in competition could result in price reductions and loss of market share and could have a material adverse effect on our business, financial condition or results of operations. To be competitive we will need to continue to invest in sales and marketing. We may not have sufficient resources to make such investments necessary to remain competitive. In addition, current and potential competitors have established or may in the future establish collaborative relationships among themselves or with third parties, including third parties with whom we have relationships, to increase the visibility and utility of their services. Accordingly, new competitors or alliances may emerge and rapidly acquire significant market share. If we are unable to compete with companies in the coffee industry, our proposed business will fail and you will lose your entire investment. -5- We depend on our key personnel to manage our business effectively in a rapidly changing market. If we are unable to retain our key employees, our business, financial condition and results of operations could be harmed. Our future success depends to a significant degree on the skills, efforts and continued services of our executive officers and other key sales, marketing and support personnel who have critical industry experience and relationships. If we were to lose the services of one or more of our key executive officers and senior management members, we may not be able to grow our business as we expect, and our ability to compete could be harmed, adversely affecting our business and prospects. Changes in the government regulation of our coffee farm could harm our business. Our coffee products are subject to foreign government regulation by the Jamaican Coffee Board and international regulatory bodies. These regulatory bodies could enact regulations which affect our products or the service providers which distribute our products, such as limiting the scope of the service providers' market, capping fees for services provided by them or imposing coffee quality control standards which impact our products. If we are unable to obtain organic certification, our business may be impaired. It is proposed that we obtain organic certification for our leased farmland in Jamaica from the certifying agency Certification of Environmental Standards (CERES). If we are unable to obtain certification we may be forced to grow non-organic coffee on our property. This may impair our business plan and force us to buy from third party sources. We need to continue as a going concern if our business is to succeed, if we do not we will go out of business. Our independent accountant's report to our audited financial statements for the period ended January 31, 2010 indicates that there are a number of factors that raise substantial doubt about our ability to continue as a going concern. Such factors identified in the report are our accumulated deficit since inception, our failure to attain profitable operations and our dependence upon adequate financing to pay our liabilities. If we are not able to continue as a going concern, it is likely investors will lose their investments. If we do not obtain additional financing, our business will fail. Our current operating funds are less than necessary to complete all intended exploration of the property, and therefore we will need to obtain additional financing in order to complete our business plan. As of January 31, 2010 we had cash in the amount of $27,513.We currently have minimal operations and we have no income. Our business plan calls for significant expenses in connection with the development of our coffee business. We will require additional financing to sustain our business operations if we are not successful in earning revenues once coffee production is complete. We do not currently have any arrangements for financing and we can provide no assurance to investors that we will be able to find such financing if required. Obtaining additional financing would be subject to a number of factors, including the market prices for copper, silver and gold, investor acceptance of our property and general market conditions. These factors may make the timing, amount, terms or conditions of additional financing unavailable to us. The most likely source of future funds presently available to us is through the sale of equity capital. Any sale of share capital will result in dilution to existing shareholders. -6- Because we have commenced limited business operations, we face a high risk of business failure. We have not yet commenced operationsAccordingly, we have no way to evaluate the likelihood that our business will be successful. We were incorporated on September 27, 2004 and have been involved primarily in organizational activities and the development of our coffee farm. We have not earned any revenues as of the date of this prospectus. Prior to completion of our coffee production stage, we anticipate that we will incur increased operating expenses without realizing any significant revenues. We therefore expect to incur significant losses into the foreseeable future. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and we can provide investors with no assurance that we will generate any operating revenues or ever achieve profitable operations. If we are unsuccessful in addressing these risks, our business will most likely fail. We lack an operating history and we expect to have losses in the future. We have not started our proposed business operations or realized any revenues. We have no operating history upon which an evaluation of our future success or failure can be made. Our ability to achieve and maintain profitability and positive cash flow is dependent upon the following: · Our ability to operate a profitable coffee farm; · Our ability to generate revenues; and · Our ability to reduce farming and marketing costs. Based upon current plans, we expect to incur operating losses in future periods. This will happen because there are expenses associated with the development of our coffee property. We cannot guarantee that we will be successful in generating revenues in the future. Failure to generate revenues will cause us to go out of business. Item 2. Description of Property. Our administrative office is located at 375 South Fairfax Avenue Suite 321,Los Angeles, CA 90036 and our telephone number is (323) 100-X. Effective February 15, 2008 Marley Coffee entered into a lease agreement for 52 acres of coffee farmland in the Jamaican Blue Mountains.The term is eight years and has an annual lease payment of $1,000. On March 31, 2010 the Company entered into an asset purchase and sale agreement (the “Asset Agreement”) and Trade Mark License Agreement (the “License Agreement”) with Marley Coffee LLC (“MCL”), a private limited liability company of which the two directors of the Company have a combined controlling interest. MCL owns “Marley Coffee” and related trademarks (the “Trademarks”). In accordance with the License Agreement, MCL grants to the Company an exclusive, transferable, sub-licensable, worldwide license to use the Trademarks for the licensed products. The consideration for the license of the Trademarks is as follows: The Company entered into the Asset Agreement to sell all its interests in the development of Marley Coffee trademarks, branding, business plan and farm lease improvements to MCL. The Company assigns the Farm Lease Agreement to MCL and transfers to MCL all its interest in the Farm Lease Agreement and leasehold improvement on the farm . -7- The Company will issue to MCL ten million (10,000,000) shares of common stock of the Company as follows: - One Million (1,000,000) shares upon the execution of the License Agreement (not issued) - An additional One Million (1,000,000) shares on each anniversary of the execution of the License Agreement for the following nine years. The farm is located at Chepstowe,Skibo in Portland, Jamaica. The farm is spread out over 52 acres of land. Currently only 12 acres have been identified for coffee production but this will be increased but to a maximum of 30 acres to preserve ecological diversity. Due to the altitude and geographic location of the land on which the farm is located, the coffee produced can be classified as “Blue Mountain Coffee.” At the moment, there are other marketable crops being produced on the farm. These included sheen, cocoa, coconuts, bananas, plantain, oranges etc. which may be sold on the local market. We have a website address at www.jamminjavacoffee.com. Item 3. Legal Proceedings. We know of no material, active or pending legal proceedings against us, nor are we involved as a plaintiff in any material proceedings or pending litigation . There are no proceedings in which any of our directors, officers or affiliates, or any registered beneficial shareholder are an adverse party or has a material interest adverse to us. Item 4. Submissions of Matters to a Vote of Security Holders. None. PART II Item 5. Market for Common Equity and Related Stockholder Matters. As of May 17, 2010 there were 32 holders of record of our common stock. As of such date, 98,910,594 common shares were issued and outstanding. Our common stock is quoted on the Over-the-Counter Bulletin Board under the symbol "JAMN”. Our common shares are issued in registered form. Empire Stock Transfer, Henderson, Nevada 89128-8380 (Telephone: 702-988-1242; Facsimile: 702-988-1244) is the registrar and transfer agent for our common shares. There are no outstanding options or warrants to purchase, or securities convertible into, our common shares. We have not declared any dividends since incorporation and do not anticipate that we will do so in the foreseeable future. Although there are no restrictions that limit the ability to pay dividends on our common shares, our intention is to retain future earnings for use in our operations and the expansion of our business. Recent Sales of Unregistered Securities In December 2009 the Company issued 1,200,000 common shares at $0.075 per share for total proceeds of $90,000, of which $50,000 was received after the year end. -8- Item 6. Selected Financial Data. Not applicable Item 7. Management Discussion and Analysis and Plan of Operation. Results of Operations. For the year ending January 31, 2010 we posted losses of $129,487 as compared to losses of $200,686 for the year ended January 31, 2009. Inception through January 31, 2010 losses total $423,591. General and administrative expenses are the principal component of our losses since inception. Financial Condition, Liquidity and Capital Resources At January 31, 2010, we had cash of $27,513. As of January 31, 2010, we had a working capital deficit of $17,371. We will require financing before can implement our scaled back business plan and generate significant revenues. We intend to raise additional capital required to implement our business plan. At January 31, 2010 our total assets were $28,807 comprised of cash and propertyand equipment. As of January 31, 2010, our total liabilities were $44,884 comprised of third party payables and related party payables. This compares to our total liabilities of $17,137 at January 31, 2009. Cash Requirements Over the next twelve months we intend to use funds to commence marketing our service, leasehold improvements and for general and administrative expenditures, as follows: Estimated Funding Required During the Next Twelve Months General and Administrative $ Operations Marketing/Advertising $ 25,000 Working Capital $ Total $ We will attempt to meet any additional needs through sales of our securities in secondary offerings or private placements. We have no agreements in place to do this at this time. There are no assurances that we will be able to obtain additional funds required for our continued operations. In such event that we do not raise sufficient additional funds by secondary offering or private placement, we will consider alternative financing options, if any, or be forced to scale down or perhaps seven cease our operations. -9- Recently Issued Accounting Standards The adoption of recently issued pronouncements is not expected to have a material effect on our financial position or results of operations. APPLICATION OF CRITICAL ACCOUNTING POLICIES Our financial statements and accompanying notes are prepared in accordance with generally accepted accounting principles in the United States. Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, and expenses. These estimates and assumptions are affected by management's application of accounting policies. We believe that understanding the basis and nature of the estimates and assumptions involved with the following aspects of our financial statements is critical to an understanding of our financials. Cash and Cash Equivalents The Company considers all highly liquid investments with an original maturity of three months or less when purchased to be cash equivalents. Agricultural Costs Recurring agricultural costs include costs relating to irrigation, fertilizing, seedling, utility, farming wages and other ongoing crop and land maintenance activities. Recurring agricultural costs are capitalized as inventory and expensed when the crops are harvested and sold. Non-recurring agricultural costs, primarily comprising of soil and farm improvements and other long-term crop growing costs that benefit multiple harvests, including amortization of farm equipment are capitalized as property and equipment and amortized over the estimated production period. Property and Equipment Property and equipment are stated at cost plus the fair value of asset retirement obligations, if any, less accumulated depreciation. Depreciation is computed by the straight-line method over the estimated useful lives of these assets. The Company reviews long-lived assets to be held and used for impairment whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. If an evaluation of recoverability is required, the estimated undiscounted future cash flows directly associated with the asset are compared to the asset’s carrying amount. If this comparison indicates that there is impairment, the amount of the impairment is calculated by comparing the carrying value to discounted expected future cash flows or comparable market values, depending on the nature of the asset. Farm equipment is amortized over its estimated useful life for farm production and recorded as farming costs. Revenue Recognition Revenue will be recognized at the point title and risk of loss is transferred to the customer, collection is reasonably assured, persuasive evidence of an arrangement exists and the price is fixed or determinable. As of January 31, 2010 the Company has not generated sales. -10- Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the balance sheet. Actual results could differ from those estimates. Basic Loss per Share Basic loss per share has been calculated based on the weighted average number of shares of common stock outstanding during the period. Income Taxes The asset and liability approach is used to account for income taxes by recognizing deferred tax assets and liabilities for the expected future tax consequences of temporary differences between the carrying amounts and the tax basis of assets and liabilities. The Company records a valuation allowance to reduce the deferred tax assets to the amount that is more likely than not to be realized. Financial Instruments The Company's financial instruments consist of cash, prepaid expenses, accounts payable and due to related party. Unless otherwise noted, it is management's opinion that the Company is not exposed to significant interest, currency or credit risks arising from these financial instruments. The fair values of these financial instruments approximate their carrying values, unless otherwise noted. Foreign Currency Translation The financial statements are presented in United States dollars.In accordance with Financial Accounting Standards Board Accounting Standards Codification (“FASB ASC”) 830 Foreign Currency Matters, foreign denominated monetary assets and liabilities are translated into their United States dollar equivalents using foreign exchange rates which prevailed at the balance sheet date.Non monetary assets and liabilities are translated at the exchange rates prevailing at the transaction date. Revenue and expenses are translated at average rates of exchange during the year.Gains or losses resulting from foreign currency transactions are included in results of operations. Item 8. Financial Statements. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. The report of Independent Registered Public Accounting Firm, LBB & Associates Ltd., LLP for the audited financial statements as of January 31, 2010 and 2009, and for the years ended January 31, 2010 and 2009 and the period from September 27, 2004 (Inception) through January 31, 2010 is included herein immediately preceding the audited financial statements. Jammin Java Corp. : · Report of Independent Registered Public Accounting Firm, dated May 14, 2010. · Balance Sheets at January 31, 2010 and 2009. · Statements of Operations for the years ended January 31, 2010 and 2009, and for the period from September 27, 2004 (inception) to January 31, 2010. · Statements of Stockholders Equity (Deficit) from September 27, 2004 (inception) to January 31, 2010. · Statements of Cash Flows for the years ended January 31, 2010 and 2009, and for the period from September 27, 2004 (inception) to January 31, 2010. · Notes to Financial Statements -11- Report of Independent Registered Public Accounting Firm To the Board of Directors of Jammin Java Corp. (A Development Stage Company) Los Angeles, California We have audited the accompanying balances sheets of Jammin Java Corp. (the “Company”) as of January 31, 2010 and 2009, and the related statements of operations, stockholders' equity (deficit), and cash flows for each of the years then ended and for the period from September 27, 2004 (inception) through January 31, 2010. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Jammin Java Corp. as of January 31, 2010 and 2009, and the results of its operations and its cash flows for each of the years then ended and the period from September 27, 2004 (inception) through January 31, 2010 in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 1 to the financial statements, the Company's absence of significant revenues, recurring losses from operations, and its need for additional financing in order to fund its projected loss in 2011 raise substantial doubt about its ability to continue as a going concern. The 2010 financial statements do not include any adjustments that might result from the outcome of this uncertainty. LBB & Associates Ltd., LLP Houston, Texas May 14, 2010 F-1 JAMMIN JAVA CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS January 31, 2010 January 31, 2009 ASSETS Current assets Cash $ $ Prepaid expenses - Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable $ $ Advances from related parties Total current liabilities Total liabilities Commitments STOCKHOLDERS' EQUITY (DEFICIT): Common stock, $.001 par value, 5,112,861,525 shares authorized, 98,910,594 and 97,710,594 shares issued and outstanding as of January 31, 2010 and 2009 respectively Additional paid-in capital Subscription receivable ) - Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to financial statements. F-2 JAMMIN JAVA CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS Years Ended January 31, 2010 and 2009 And the period from September 27, 2004 (Inception) through January 31, 2010 Year Ended January 31, 2010 Year Ended January 31, 2009 Inception through January 31, Expenses: General and administrative $ $ $ Farming cost Impairment of property and equipment - Net loss $ ) $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted See accompanying notes to financial statements. F-3 JAMMIN JAVA CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) Periods from September 27, 2004 (Inception) through January 31, 2010 Common stock Deficit accumulated Shares Amount Additional paid-in capital Subscription Receivable during the development stage Total Issuance of common stock for cash to founders $ $ )
